               Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   AMY S. HITCHCOCK
 3 Assistant United States Attorneys

 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7
   Attorneys for Plaintiff
 8 United States of America

 9

10                               IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-119 JAM
13
                                  Plaintiff,             STIPULATION REGARDING USE OF
14                                                       VIDEOCONFERENCING DURING CHANGE OF
                            v.                           PLEA HEARING; FINDINGS AND ORDER
15
     JOHN MAASEN,                                        DATE: June 9, 2020
16                                                       TIME: 9:15 a.m.
                                  Defendant.             COURT: Hon. John A. Mendez
17

18
                                                BACKGROUND
19
            A grand jury indicted defendant John Maasen (“defendant”) on one count of Receipt of Child
20
     Pornography, in violation of 18 U.S.C. § 2252(a)(2) on July 18, 2019. On June 2, 2020 the parties
21
     entered into a plea agreement, pursuant to which the defendant will plead guilty to a Superseding
22
     Information charging defendant with one count of Possession of Child Pornography, in violation of 18
23
     U.S.C. 2252(a)(4). The defendant further agrees and consents to the arraignment on the Superseding
24
     Information, waiver of indictment, and change of plea conducted in a single hearing. The parties are
25
     currently set for a status hearing on June 9, 2020, and have requested to hold the arraignment, waiver of
26
     indictment, and change of plea hearing on that date.
27
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
28
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

      STIPULATION REGARDING HEARING                         1
                 Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 2 of 6


 1 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 2 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 3 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 4 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 5 § 15002(b)(2).

 6          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 7 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 8 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 9 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

10 functioning of the federal courts generally.”

11          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

12 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

13 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

14 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

15 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot

16 take safely take place in person.

17           In order to authorize plea hearings by remote means, however, the CARES Act—as

18 implemented by General Order 614—also requires district courts in individual cases to “find, for

19 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

20 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

21 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

22 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

23 teleconference.

24          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

25 General Order 614 have been satisfied in this case. They request that the Court enter an order making

26 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

27 further set forth below, the parties agree that:

28          1)      The arraignment on the Superseding Information, waiver of indictment, and change of

      STIPULATION REGARDING HEARING                       2
                 Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 3 of 6


 1 plea hearing in this case cannot be further delayed without serious harm to the interest of justice, given

 2 the public health restrictions on physical contact and court closures existing in the Eastern District of

 3 California and because the defendant is currently in custody pending trial in this matter and has

 4 indicated that he is ready to enter a guilty plea in this case, and because he is ready to do so, the

 5 defendant wishes to resolve the pending criminal case expeditiously so that he may be transferred to the

 6 custody of the Bureau of Prisons as soon as possible so as to avail himself of Bureau of Prisons

 7 resources; and

 8          2)      the defendant wishes to resolve the pending criminal case expeditiously so that he may be

 9 transferred to the custody of the Bureau of Prisons as soon as possible so as to avail himself of Bureau of

10 Prisons resources

11          3)      The defendant waives his physical presence at the hearing and consents to remote hearing

12 by videoconference and counsel joins in that waiver.

13                                                STIPULATION

14          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

15 through defendant’s counsel of record, hereby stipulate as follows:

16          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

17 to exist in California on March 4, 2020.

18          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

19 National Emergency in response to the COVID-19 pandemic.

20          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

21 other public health authorities have suggested the public avoid social gatherings in groups of more than

22 10 people and practice physical distancing (within about six feet) between individuals to potentially

23 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

24 and no vaccine currently exists.

25          4.      These social distancing guidelines – which are essential to combatting the virus – are

26 generally not compatible with holding in-person court hearings.

27          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

28 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

      STIPULATION REGARDING HEARING                       3
                 Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 4 of 6


 1 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

 2 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

 3 commence before May 1, 2020.

 4          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 5 in the Eastern District of California to the public. It further authorized assigned district court judges to

 6 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 7 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 8 pandemic.

 9          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

10 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

11 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

12 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

13 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

14 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

15 district judges; two of those positions are currently vacant and without nominations). The report further

16 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

17 guidance regarding gatherings of individuals.

18          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

19 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

20          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

21 notice, and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

22          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

23 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

24 hearings now, this District will be in a better position to work through the backlog of criminal and civil

25 matters once in-person hearings resume.

26          11.     The arraignment, waiver of indictment, and change of plea hearing in this case

27 accordingly cannot be further delayed without serious harm to the interests of justice. If the Court were

28 to delay this hearing until it can be held in-person, it would only add to the enormous backlog of

       STIPULATION REGARDING HEARING                      4
               Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 5 of 6


 1 criminal and civil matters facing this Court, and every Judge in this District, when normal operations

 2 resume.

 3          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 4 teleconference. Counsel joins in this consent.

 5          13.     The defendant is currently in custody pending trial in this matter and has indicated that he

 6 is ready to accept responsibility for his criminal conduct and to enter a guilty plea in this matter, and as

 7 such, the defendant wishes to resolve the pending criminal case expeditiously so that he may be

 8 transferred to the custody of the Bureau of Prisons as soon as possible so as to avail himself of Bureau of

 9 Prisons resources.

10          IT IS SO STIPULATED.

11

12
     Dated: June 4, 2020                                      MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ SHEA J. KENNY
15                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
16

17
     Dated: June 4, 2020                                      /s/ LEXI NEGIN
18                                                            LEXI NEGIN
19                                                            Counsel for Defendant
                                                              JOHN MAASEN
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                       5
                Case 2:19-cr-00119-JAM Document 27 Filed 06/05/20 Page 6 of 6


 1                                         FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that:

 4                 a)     The waiver of indictment and change of plea hearing in this case cannot be further

 5         delayed without serious harm to the interest of justice; and

 6                 b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 614, the arraignment, waiver of indictment, and change of plea

10 hearing in this case will be conducted by videoconference.

11

12 IT IS SO FOUND AND ORDERED this 5th day of June, 2020.

13
                                                           /s/ John A. Mendez
14                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                      6
